         LAW OFFICES OF NOLAN KLEIN, P.A.                                     ATTORNEYS & COUNSELORS
         5550 GLADES ROAD, SUITE 500
         BOCA RATON, FL 33431
         PH: (954) 745-0588
                                                                             Hector V. Ramirez, Esq.
                                                                             ramirez@nklegal.com


                                                      December 6, 2019               USDC SDNY
                                                                                     DOCUMENT
         VIA ECF                                                                     ELECTRONICALLY FILED
         Honorable Judge Lorna G. Schofield                                          DOC #:
         United States District Court                                                DATE FILED: 12/9/2019
         500 Pearl Street
         New York, NY 10007

                 Re:     Mercer v. HHLP Ambrose Lessee, LLC
                         SDNY Case No.: 1:19-cv-09797

         Dear Judge Schofield,

                  This law firm represents the Plaintiff, Stacey Mercer, in the above-captioned case. An
         initial pre-trial conference is scheduled for December 12, 2019 at 10:30 a.m.

                 Counsel for Plaintiff will be in trial, in the Southern District of Florida on this date and
         time in Miami, Florida, Case No.: 0:16-cv-62658 before Judge Beth Bloom, and will be unable
         to appear for the conference. As such, Plaintiff respectfully requests to adjourn the conference to
         an alternate date and time. Defendant has no opposition to this request and stated only that he
         requests for a rescheduled conference not to take place on a Friday afternoon. This is the first
         request of this kind and the request will not prejudice any parties or affect any other scheduled
         dates.

                 We thank the Court for your time and consideration in this matter.

                                                                 Respectfully Submitted,
APPLICATION GRANTED
The initial conference set for December 12, 2019, at 10:30       Law Offices of Nolan Klein, P.A.
A.M. is adjourned to January 9, 2020, at 10:30 A.M.
                                                                 By:     /s/ Hector Ramirez
Dated: December 9, 2019
                                                                       HECTOR V. RAMIREZ, ESQ.
        New York, New York
                                                                       (HR3270)


         HVR/amd
         cc: Philip K. Davidoff, Esq. and Jeffrey G. Douglas, Esq. (via ECF)
